UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8044


RICHARD SNYDER; CATHERINE SNYDER,

                Plaintiffs – Appellants,

          v.

GREENBERG TRAURIG, LLP; HARLEY LEWIN; STEPHEN J.             WADYKA;
JANET SHIH HAJEK; DIANE VON FURSTENBERG, LP,

                Defendants – Appellees,

          and

DIANE VON FURSTENBERG STUDIO; LARISSA MACFARQUHAR; THE NEW
YORKER MAGAZINE, INC.; CONDE NAST, INCORPORATED; ADVANCE
PUBLICATIONS, INCORPORATED, trading as The New Yorker,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:08-cv-01270-GBL-TCB)


Submitted:   June 17, 2010                       Decided:   June 24, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Snyder, Catherine Snyder, Appellants Pro Se.   Thomas
Gerard Connolly, Jacinda Ann Lanum, Patrick Pearse O’Donnell,
Christopher J. Wright, WILTSHIRE & GRANNIS, LLP, Washington,
D.C.; Kevin B. Bedell, GREENBERG TRAURIG, LLP, McLean, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Richard    and   Catherine     Snyder        appeal    the     district

court’s orders dismissing their civil action and reconsideration

of   that   order.     We    have   reviewed      the    record    and     find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         See Snyder v. Greenberg Traurig, LLP,

No. 1:08-cv-01270-GBL-TCB (E.D. Va. Oct. 29, 2009 & Jan. 11,

2010).      We dispense with oral argument because the facts and

legal    contentions   are   adequately     presented       in    the     materials

before   the   court   and   argument     would    not    aid     the    decisional

process.

                                                                           AFFIRMED




                                      3